               Case 1:19-cv-03347-LJL-JLC Document 57 Filed 03/18/20 Page 1 of 3




                                               THE C ITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                           JOSHUA A. WEINER
Corporation Counsel                               100 CHURCH STREET                                              Senior Counsel
                                                  NEW YORK, NY 10007                                    phone: (212) 356-2249
                                                                                                            fax: (212) 356-3509
                                                                                                  e-mail: jweiner@law.nyc.gov


                                                                                 March 18, 2020
      BY ECF
      Honorable Lewis J. Liman
      United States District Judge
      Southern District of New York
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street                                Motion to Consolidate GRANTED. The cases at issue, 19-
      New York, NY 10007                              cv-3347 and 19-cv-8737, involve common questions of law and
                                                      fact. For convenience, expedition, and judicial economy, the
      BY ECF                                          Court exercises its discretion to consolidate these cases into a
      Honorable Edgardo Ramos                         single action. See Federal Rule of Civil Procedure 42(a)(2). The
      United States District Judge                    Clerk of Court is directed to consolidate these cases under the
      Southern District of New York                   case number 19-cv-3347, and to close 19-cv-8737. SO
      Thurgood Marshall U.S. Courthouse               ORDERED. 3/23/2020.
      4 Foley Square
      New York, NY 10007

                      Re:      Alexander Williams v. City of New York, et al.,
                               19 Civ. 3347 (LJL) (JLC)

                               Alexander Williams v. City of New York, et al.,
                               19 Civ. 8737 (ER)

      Your Honors:

                     I am a Senior Counsel in the Special Federal Litigation Division of the New York
      City Law Department, and the attorney assigned to represent defendants the City of New York,
      Rivera, Mathis, Ramirez, and Alexander. There is presently a separate, but related, case that is
      pending before District Judge Edgardo Ramos in the Southern District of New York, entitled
      Alexander Williams v. City of New York, et al., 19 Civ. 8737 (ER) (“Williams II”), which
      involves the same plaintiff and similar claims alleged against defendant the City of New York. 1
      Accordingly, Defendants write to respectfully request that, in the interests of judicial economy,

      1
       Williams II also names New York City Department of Correction Officer Martinez, and civilian employees Green
      and Padillo, as defendants. These defendants are also represented by the undersigned.
         Case 1:19-cv-03347-LJL-JLC Document 57 Filed 03/18/20 Page 2 of 3



the Court consolidate these two separate cases. The parties, on December 11, 2019, conferred by
telephone regarding potential consolidation of the two cases. In a letter sent after that
conversation, dated December 11, 2019, plaintiff informed Defendants that he opposed
consolidation. 2

                 By way of background, plaintiff is a pre-trial detainee in the custody of the New
York City Department of Corrections (“DOC”) at the Manhattan Detention Center (“MDC”).
Plaintiff filed his amended complaint in this matter (“Williams I”) on May 24, 2019. (ECF No.
9.) As the Court is aware, Plaintiff alleges that, between January 20, 2019 and April 1, 2019,
Defendants, correction officers at MDC, opened and read his outgoing and incoming mail,
denied him access to the law library, and ignored his grievances. (See Williams I, Compl., pp. 4-
5. (ECF No. 9.)) Plaintiff filed his complaint in Williams II on September 20, 2019, alleging
that, between June 25, 2019 and September 10, 2019, the defendants confiscated his mail, denied
his ability to timely mail summonses and complaints to correction officers he was suing in a state
court proceeding, and did not timely process his grievances. (See Williams II Compl., pp. 4-5, 7-
11. (ECF No. 2.))

                The Federal Rules of Civil Procedure empower a court to consolidate cases when
the separate actions involve a common question of law or fact. Fed. R. Civ. P. 42(a).
“Differences in causes of action [or] defendants . . . do not render consolidation inappropriate” if
there is a common question of law or fact and the “differences do not outweigh the interests of
judicial economy served by consolidation.” Christiansen v. Immelt (In re GE Sec. Litig.), No. 09
Civ. 1951 (DC), 2009 U.S. Dist. LEXIS 69133, at *4-*5 (S.D.N.Y. July 29, 2009) (internal
quotation marks omitted). In fact, consolidation is favored “to avoid unnecessary costs or delay
and to expedite trial and eliminate unnecessary repetition and confusion.” Velasquez v. SSA,
Nos. 19-CV-4655 (JMA); 19-CV-4820 (JMA), 2019 U.S. Dist. LEXIS 175626, at *2 (E.D.N.Y.
Oct. 8, 2019) (internal quotation marks omitted).

                Here, Williams I and Williams II should be consolidated because they share key
common questions of law and fact. The central issues in each case will be how plaintiff’s mail
was handled at MDC during 2019 and whether the individual defendants’ handling of Plaintiff’s
mail caused him any constitutional harm. Such common questions of law and fact support
consolidation of Williams I and Williams II. See Internet Law Library, Inc. v. Southridge
Capital Mgmt. LLC, 208 F.R.D. 59, 61 (S.D.N.Y. 2002) (concluding that the separate actions
should be consolidated because they have common questions of law and fact, and plaintiffs’
legal claims and defendants’ defenses revolve around the parties’ actions in relation to a central
issue). That each lawsuit alleges mishandling of different pieces of mail does not defeat
consolidation as plaintiff’s overarching allegations in each case are nearly identical. See
Christiansen, 2009 U.S. Dist. LEXIS 69133, at *7-*8 (finding that there would not be prejudice
or confusion in consolidating several actions with different allegations because the different
allegations are “in line with the overarching allegations” of the other cases). Indeed, much of the
discovery in the two cases, especially discovery into any policies or practices regarding the
handling of plaintiff’s mail, will be overlapping. See Internet Law Library, 208 F.R.D. at 62

2
  The delay in filing the instant motion was caused by the fact that this matter had to be transferred to be handled by
the undersigned when prior counsel, Ms. Pallini, left the Office in early February 2020.


                                                        -2 -
        Case 1:19-cv-03347-LJL-JLC Document 57 Filed 03/18/20 Page 3 of 3



(favoring consolidation because discovery would overlap as between the two cases). Moreover,
should the Court consolidate these two cases, plaintiff will have to sit for deposition once instead
of twice, which will further conserve the parties’ resources. Finally, Williams I and Williams II
are both in the discovery stage, a fact which strongly favors consolidation. See Brown v.
Freeport Police Dep’t, Nos. 13-CV-4047 (SJF) (GRB); 13-CV-6514 (SJF) (GRB), 2014 U.S.
Dist. LEXIS 8524, at *10 (E.D.N.Y. Jan. 23, 2014) (noting the similar stages of each case as one
reason for consolidation).

             Accordingly, Defendants respectfully request that, in the interest of judicial
economy, Williams I and Williams II be consolidated. Thank you for your consideration in this
matter.

                                                                    Sincerely,


                                                                              Joshua A. Weiner
                                                                    Joshua A. Weiner 3
                                                                    Senior Counsel


cc:     VIA FIRST-CLASS MAIL
        Alexander Williams
        Manhattan Detention Complex
        125 White Street
        New York, New York 10013




3
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3220 or adavison@law.nyc.gov.


                                                    -3 -
Case 1:19-cv-03347-LJL-JLC Document 57-1 Filed 03/18/20 Page 1 of 2




           EXHIBIT A
       Case 1:19-cv-03347-LJL-JLC Document 57-1 Filed 03/18/20 Page 2 of 2



                             DECLARATION OF SERVICE BY MAIL

                I, Joshua A. Weiner, declare, pursuant to 28 U.S.C. § 1746, under penalty of
perjury that on March 18, 2020, I served the annexed LETTER MOTION TO CONSOLIDATE
as attorney for Defendants City of New York, Rivera, Mathis, Alexander, and Ramirez, upon the
following plaintiff pro se by depositing a copy of same, enclosed in a first class postpaid
properly addressed wrapper, in a post office/official depository under the exclusive care and
custody of the United States Postal Service, within the State of New York, directed to plaintiff at
the address set forth below, being the address designated by plaintiff for that purpose:

        Alexander Williams
        Manhattan Detention Complex
        125 White Street
        New York, New York 10013


Dated: New York, New York
       March 18, 2020

                                                            __          Joshua A. Weiner        ____
                                                                              1
                                                            Joshua A. Weiner
                                                            Senior Counsel
                                                            Special Federal Litigation Division




1
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3222 or adavison@law.nyc.gov.
